IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10343
                            Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

BETTY JEAN GREEN,

                                       Defendant-Appellant.

                         ---------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:99-CR-251-1
                         ---------------------
                           September 5, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Court-appointed counsel for Betty Jean Green has filed a motion

to withdraw and a brief pursuant to Anders v. California, 386 U.S.
738 (1967).     Green was sent a copy of counsel’s motion and brief,

but she has not filed a response.      Our review of the brief filed by

counsel and of the record discloses no nonfrivolous point for

appeal.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.